Citation Nr: 0903083	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spine condition (to include thoracolumbar spine).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cognitive disorder/memory loss, to include as due to an 
undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches, to include as due to an undiagnosed 
illness.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition, to include as due to an undiagnosed 
illness.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as due to an undiagnosed illness.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nasal condition, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  By an unappealed decision dated in September 1998, the RO 
denied the veteran's claims of entitlement to service 
connection for a spine condition, a right knee condition, 
chronic fatigue syndrome, a skin condition, and a nasal 
condition. 	

2.  Evidence submitted subsequent to the September 1998 
decision does not relate to an unestablished fact necessary 
to substantiate any of the claims, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
does not raise a reasonable possibility of substantiating any 
of the claims.

3.  The veteran did not file a timely substantive appeal to 
the May 2005 rating decision, in which service connection for 
a neck condition was denied.  

4.  The veteran did not file a timely substantive appeal to 
the May 2005 rating decision, in which service connection for 
a cognitive disorder/memory loss was denied.  

5.  The veteran did not file a timely substantive appeal to 
the May 2005 rating decision, in which service connection for 
migraine headaches was denied.  

6.  The veteran did not file a timely substantive appeal to 
the May 2005 rating decision, in which service connection for 
a nervous condition was denied.  

7.  The veteran did not file a timely substantive appeal to 
the May 2005 rating decision, in which service connection for 
alcoholism was denied.  


CONCLUSIONS OF LAW

1.  The rating decision of September 1998 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
a spine condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2008).   

3.  The Board has no jurisdiction over the issue of 
entitlement to service connection for a neck condition.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).

4.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
a right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2008).   

5.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2008).   

6.  The Board has no jurisdiction over the issue of 
entitlement to service connection for a cognitive 
disorder/memory loss.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202 (2008).

7.  The Board has no jurisdiction over the issue of 
entitlement to service connection for migraine headaches.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).

8.  The Board has no jurisdiction over the issue of 
entitlement to service connection for a nervous condition.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).

9.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2008).   

10.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
a nasal condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2008).   

11.  The Board has no jurisdiction over the issue of 
entitlement to service connection for alcoholism.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  First, the Board finds that no 
additional notice or assistance is required with respect to 
the neck condition, cognitive disorder/memory loss, migraine 
headaches, nervous condition, or alcoholism claims as a 
matter of law.  For reasons explained more fully below, the 
Board finds that the veteran has not filed a substantive 
appeal with respect to these issues.  Whether the veteran 
filed a timely substantive appeal is a jurisdictional matter 
and is governed by statutory interpretation.  In such a case, 
the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002) (holding that the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter).  

The Board notified the veteran of the jurisdictional 
deficiency in correspondence dated in October 2008.  The 
veteran has not responded to that notice.  Further discussion 
regarding the duties to notify and assist as they pertain to 
the neck condition, cognitive disorder/memory loss, migraine 
headaches, nervous condition, and alcoholism claims is 
unnecessary.

Regarding the claims for compensation benefits for a spine 
condition, a right knee condition, chronic fatigue syndrome, 
a skin condition, and a nasal condition the veteran was 
provided with VCAA notice in correspondence dated in February 
2005.  In that correspondence, the RO informed the veteran 
that these claims were previously denied and that she had 
been notified of these denials in October 1998.  The RO 
informed the veteran that the decision was final and that to 
reopen the claims, she needed to submit "new and material" 
evidence.  The RO informed the veteran of what type of 
evidence qualified as "new and material."  The RO also 
informed the veteran that her claims had previously been 
denied because they were claimed as due to an undiagnosed 
illness, but that her service in Southwest Asia had not been 
verified.  See 38 C.F.R. § 3.317 (2008) (requiring service in 
the Southwest Asia theater of operations for compensation for 
certain disabilities due to undiagnosed illnesses).  The RO 
also informed the veteran that there was no evidence that her 
claimed conditions were linked to service on a direct basis.  

In the February 2005 correspondence, the RO also advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of which portion of the information 
and evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Specifically, the RO 
advised that VA would obtain records in the custody of 
federal agencies, such as VA Medical Centers and records 
confirming service in southwest Asia.  The RO also advised 
that it was the veteran's responsibility to obtain records in 
the custody of non-federal agencies, such as private doctors 
and hospitals.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in her possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  This notice was timely in that 
it was provided prior to the initial AOJ adjudication on 
appeal, which was in May 2005.  
 
In the instant appeal, the veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  For reasons explained more fully 
below, the Board finds that new and material evidence has not 
been submitted with respect to the spine condition, right 
knee condition, chronic fatigue syndrome, skin condition, and 
nasal condition claims and therefore, service connection is 
denied.  As such, neither a disability rating nor an 
effective date will be assigned for any of the claimed 
conditions, making evidence pertaining to either of these 
elements irrelevant.  A failure to provide notice of these 
elements could not have resulted in prejudice.  

In response to the VCAA notice, in March 2005, the veteran 
submitted a substantial amount of medical records from 
private treatment providers, including Falls Medical Group 
and Dr. M.C.  Also at that time, the veteran submitted an 
Expedited Action Attachment, in which she indicated she had 
no additional relevant medical evidence to submit.  The 
submission of this response indicates the veteran has had a 
meaningful opportunity to participate in the adjudication 
process.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  The RO has also undertaken substantial 
steps to verify the veteran's service in the Southwest Asia 
theater of operations.  To that end, in January 2005 the RO 
requested, via Personnel Information Exchange System (PIES), 
verification of the veteran's service in the Southwest Asia 
theater of operations.  The RO received a negative response 
in March 2005.  

In correspondence dated in November 2005, the RO updated the 
veteran on the status of her case.  The RO informed the 
veteran that they had requested verification of her service 
in southwest Asia and her official military personnel file 
from the service department.  The RO also told the veteran 
that if she had her official military personnel file or 
evidence showing service in the Southwest Asia theater of 
operations, to submit it.  

In November 2005, the RO submitted another request via the 
Personnel Information Exchange System (PIES) to verify the 
veteran's service in the Southwest Asia theater of 
operations.  In a response dated in January 2006, the 
National Personnel Records Center (NPRC) indicated that all 
requested records had been provided.  In December 2005, the 
RO received the veteran's enlistment qualification history 
via the Defense Personnel Records Imaging System (DPRIS).  In 
February 2006, the RO obtained the veteran's history of 
assignments, enlisted performance record, and a duplicate 
enlistment qualification history via DPRIS.  

In correspondence dated in January 2006 the RO again updated 
the veteran on the status of her case.  The RO informed the 
veteran it had obtained qualification documents from the 
service department, but that these documents did not verify 
her service in the Southwest Asia theater of operations.  The 
RO again requested that the veteran send evidence of this 
service.  

In March 2006, the RO obtained, via the Internet, a list of 
Naval ships that participated in Operation Desert Shield or 
Desert Storm in an attempt to verify whether the veteran's 
ship was among those participants.  

The RO has also taken steps to obtain VA Medical Center 
(VAMC) treatment records.  In April 1998, which was prior to 
the last final denial, the RO requested treatment records 
from the VAMC in Milwaukee Wisconsin from March 1993 to the 
present.  In response, the RO received outpatient treatment 
records dated in October 1997.  In conjunction with this 
appeal, the RO, in a request dated in April 2006, requested 
that the Milwaukee VAMC send all non-electronic records dated 
from April 1993 through October 1997.  In correspondence 
dated in April 2006, the RO had notified the veteran that it 
was requesting records from the Milwaukee VAMC.  In a report 
of contact, dated in June 2006, the RO reported that 
personnel from the VAMC reported that the records had been 
retired to Archives.  Subsequently, in June 2006, the RO 
received records from the VAMC that had been sent from the 
Archives.  A note written on a facsimile cover sheet dated in 
June 2006 indicated from the records received were 
duplicative of what had previously been in the file and were 
destroyed.  

Given the efforts that the RO has made to acquire records 
verifying the veteran's service in the Southwest Asia theater 
of operations and additional VAMC treatment records and the 
responses received from various government agencies, the 
Board finds that such records are unavailable and that 
further efforts to obtain them would be futile.  In such a 
situation, VA has no further duty to obtain these records.  
38 C.F.R. § 3.159(c)(2) (2008).  The Board also finds that 
through the correspondences dated in November 2005, January 
2006, and April 2006, the veteran has been properly notified 
of what steps VA has taken to obtain these records.  See 
38 C.F.R. § 3.159(e) (2008).  

The RO has also obtained all private medical records that the 
veteran requested.  In response to statements made at her RO 
hearing, the RO requested in an April 2006 correspondence 
that the veteran provide records of treatment at St. Michael 
Hospital pertaining to a January 1993 motor vehicle accident.  
The RO also requested that the veteran provide a copy of her 
complete clinical treatment record from Falls Medical Group.  
The RO explained that St. Michael Hospital and Falls Medical 
Group charged a fee for such records and that it had no funds 
to pay for such records.  The veteran did not respond to that 
letter.  The veteran has not identified any medical records 
relevant to the claims that have not been associated with the 
claims file. 

VA's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For claims to reopen 
finally adjudicated claims, the requirements that VA must 
provide a medical examination or obtain a medical opinion 
apply only if new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4)(iii) (2008).  

Here, the veteran was not provided with a VA examination for 
any of the claimed conditions.  The Board does not find that 
the failure to provide examinations for these conditions was 
remandable error.  For reasons explained more fully below, 
the Board does not find that new and material evidence has 
been presented with respect to any of the claimed conditions.  
Thus, VA had no duty to provide a medical examination for 
these conditions and the failure to do so was not a breach of 
its duty to assist.  Accordingly, the Board will proceed with 
appellate review.

II.  A Neck Condition, Cognitive Disorder/Memory Loss, 
Migraine Headaches, 
A Nervous Condition, and Alcoholism

Legal Criteria and Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2008).  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2008).  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the AOJ in reaching the 
determination being appealed.  Id.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination appealed.  Id.  

A substantive appeal must be filed within 60 days from the 
date that the AOJ mails the statement of the case, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2008).  
Extensions may be granted for good cause.  38 C.F.R. § 20.303 
(2008).  

In this case, in a rating decision dated in May 2005, the RO 
found that new and material evidence had not been submitted 
to reopen previously disallowed service connection claims for 
a spine condition, a right knee condition, a skin condition, 
chronic fatigue syndrome, a nasal condition, a neck 
condition, a cognitive disorder/memory loss, migraine 
headaches, and a nervous condition.  In that rating decision, 
the RO also denied service connection for alcoholism.  The RO 
notified the veteran of this rating decision in a letter 
dated May 16, 2005.  In June 2005, the RO received a timely 
filed notice of disagreement.  The RO subsequently issued a 
statement of the case, dated in June 2006.  The RO provided 
the veteran with a copy of the statement of the case and in a 
letter dated June 28, 2006, explained to the veteran the need 
to file a formal appeal.  The RO included a VA Form 9 with 
instructions regarding this document.  The instructions 
informed the veteran of how much time she had to submit the 
form in order to continue her appeal.  

On August 13, 2006, the RO received the VA Form 9, which had 
been signed by the veteran.  In box "9" of the VA Form 9, 
the veteran was requested to specify which issues listed on 
the statement of the case she wished to appeal to the Board.  
She was given an option of selecting a box indicating that 
she wished to appeal all issues listed on the statement of 
the case (box "A").  The veteran did not select this box.  
Instead, she listed a thoracic spine condition, a right knee 
condition, a skin condition, chronic fatigue syndrome, and a 
nasal condition.  The veteran did not mention any of the 
other conditions that had been listed in the statement of the 
case.  The VA Form 9 was the only correspondence received 
from the veteran after the statement of the case was issued.  
In a VA Form 8, dated in October 2006, the RO certified to 
the Board all 10 issues listed on the statement of the case.  

In correspondence dated in October 2008, the Board informed 
the veteran of the potential jurisdictional defect in her 
case and granted her 60 days to respond to the letter and 
present argument or evidence relevant to the jurisdictional 
question.  Specifically, the Board informed the veteran that 
she failed to list the issues of whether new and material 
evidence had been submitted to reopen service connection 
claims for a neck condition, a cognitive disorder/memory 
loss, migraine headaches, and a nervous condition, and 
service connection for alcoholism.  The Board also informed 
the veteran that she failed to indicate that she was 
appealing all issues listed in the June 2006 statement of the 
case.  The veteran did not respond.  

Here, the veteran was required to file a substantive appeal 
no later than August 28, 2006, which is the later of 60 days 
after the June 28, 2006 RO letter and one year after the May 
16, 2005 letter.  However, the Board does not find that a 
substantive appeal was filed at any time with regards to the 
neck condition, cognitive disorder/memory loss, migraine 
headaches, nervous condition, and alcoholism issues.  The 
record did not contain any statement by the veteran and/or 
her representative alleging any error of law or fact 
regarding these issues following the issuance of the SOC in 
June 2006 during the relevant time period.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.202, 20.302(b) (2008).  There were also 
no communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  See 38 
U.S.C.A. §§ 501, 7105(d)(3); 38 C.F.R. 20.303 (2008).  
Neither the veteran nor her representative has indicated that 
her failure to timely file a substantive appeal was due to 
good cause.  See Id.  In conclusion, the Board has no 
jurisdiction over these issues.  

III.  New and Material Evidence

Legal Criteria

A review of the record shows that the RO had previously 
denied claims for service-connected benefits for a spine 
condition and a right knee condition (originally claimed as a 
right leg condition) in rating decisions dated March 1994, 
November 1997, and September 1998.  The RO had also 
previously denied claims for service-connected benefits for 
chronic fatigue syndrome, a skin condition, and a nasal 
condition in the September 1998 rating decision.  These 
decisions became final when the veteran failed to appeal them 
within the applicable time limits.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993), 
(1997).  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  Entitlement to 
service-connected benefits is specifically limited to cases 
where there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the 
absence of proof of a present disability there can be no 
valid claim).  

Back and Knee Conditions

At the time of the most recent final denial of the spine 
condition and right knee condition claims in September 1998, 
some of the pertinent evidence that the RO considered 
included the veteran's application for compensation benefits, 
service medical records; records of treatment from Bixby 
Center Medical Group in Long Beach, California; treatment 
records from a chiropractor, Dr. M.C.; records from VAMC 
Milwaukee; and the veteran's DD Form 214.

The service medical records documented several instances of 
treatment for back-related complaints.  In a chronological 
record of medical care, dated in January 1990, the veteran 
was noted to have complaints of low back pain after lifting 
boxes.  She was diagnosed with lower lumbar strain at that 
time. 

The service medical records also showed that the veteran 
received care between January 1993 and March 1993 for 
injuries arising out of a motor vehicle accident.  In a 
chronological record of medical care dated in February 1993, 
the examiner noted the veteran's complaints of "severe back 
pain" ever since the motor vehicle accident in January 1993.  
The examiner discussed pertinent examination findings; the 
assessment was musculoskeletal back pain, resolving strain.  
The veteran was placed on light duty for one week.  In a 
report of medical history, prepared for her separation from 
active duty, dated in March 1993, the veteran checked "no" 
when asked whether she now had, or ever had, recurrent back 
pain or a "trick" or locked knee.  An accompanying medical 
examination report was negative for any findings related to 
the veteran's spine or lower extremities.  

In the veteran's application for compensation benefits, dated 
in January 1994, she claimed service connection for a back 
disability and right leg disability as a result of the 
automobile accident in January 1993.

The records Bixby Center Medical Group, which were dated in 
March 1993, showed that the veteran received treatment for 
injuries sustained in the January motor vehicle accident.  
The veteran reported that at the time of the accident, she 
injured her neck, back, and right leg.  In an initial 
evaluation, Dr. A.H. discussed clinical examination findings 
and diagnosed acute cervical strain and acute dorsolumbar 
strain with radiculopathy.  

The records from Dr. M.C. included an itemized statement for 
professional services rendered showing the veteran had 
numerous office visits between January 1993 and April 1993.  
In a narrative report, dated in April 1993, Dr. M.C. noted 
the veteran's subjective complaints of right knee pain, neck 
pain, and back pain since the accident.  The doctor discussed 
pertinent clinical examination findings and diagnosed 
traumatic cervical spine strain/sprain, cervical 
subluxations, cervical myospasm, dorsolumbar myofasciitis 
with subluxations, and right knee contusion/strain, among 
other conditions.  Regarding the veteran's prognosis, the 
doctor stated that the veteran had responded well to the 
treatment program and there was no permanent disability as a 
result of the accident.  The doctor stated that at the time 
of the comprehensive re-examination, which was conducted in 
April 1993, she had no complaints.

The records from VAMC Milwaukee included outpatient treatment 
reports, dated in October 1997, showing that the veteran 
received treatment for a skin condition.  VAMC records also 
included notices of examination cancellation, showing that 
the veteran failed to report for medical examinations for the 
claimed knee and back conditions in February 1994. 

In the September 1998 rating decision, the RO explained that 
it was continuing with the denial of the right knee claim, 
which had previously been denied in March 1994 and November 
1997, because records from Dr. M.C. showed that by April 
1993, the injury sustained in the motor vehicle accident had 
resolved.  The RO stated that there was no evidence of a 
current knee disability.  The "new and material" evidence 
needed to reopen this claim, therefore, must show that the 
veteran has a current knee disability as a result of an event 
in the veteran's military service, such as the motor vehicle 
accident.  

The RO also explained that it was continuing the denial of 
the spine condition claim, which had previously been denied 
in March 1994 and November 1997 because the records from Dr. 
M.C. showed that it too had resolved by April 1993 and the 
separation examination report, dated in March 1993, failed to 
show a back disability.  The RO noted that the veteran had 
failed to submit additional medical evidence showing 
treatment for back disability after service.  The "new and 
material" evidence needed to reopen this claim, therefore, 
must show that the veteran has a current back/spine 
disability as a result of an event in the veteran's military 
service, such as the motor vehicle accident.  

Evidence associated with the claims file after the most 
recent final denial in September 1998 included records from 
Falls Medical Group, Dr. M.C., lay statements from 
acquaintances, and a transcript of the veteran's hearing 
before a Decision Review Officer at the RO.

Records from Falls Medical Group included numerous progress 
notes and treatment reports from Dr. B.B., dated from August 
2000.  These records also included a certificate of medical 
condition, dated in March 2006.  In that document, the doctor 
stated that the veteran had been under his care since 1997.  
The doctor listed medical conditions under treatment and 
investigation.  Some of these included knee pain and 
swelling, right, and cervical and lumbar degenerative disc 
disease.  The doctor stated that in coming to the diagnoses, 
he had reviewed the veteran's service record, noting her 
visits and complaints before, during, and after active duty.  
The doctor stated that in his opinion, the problems listed 
above were at least as likely as not a result of happenings 
during her active military service.  

In an office visit note from Falls Medical Group, dated in 
January 2001, the examining physician noted multiple 
complaints including left arm, shoulder, head, and neck pain 
following a motor vehicle accident earlier that month.  

The veteran submitted a doctor's certificate from Dr. M.C., 
dated in February 1993.  In the certificate, Dr. M.C. stated 
that he had treated the veteran from January 1993 to February 
1993 for acute thoracolumbar myofasciitis and intermittent 
lumbosacral radiculitis.

A transcript of the veteran's hearing before a Decision 
Review Officer, dated in March 2006, showed that she stated 
that she sought treatment shortly after her discharge from 
active duty for the knee and back injuries sustained in the 
motor vehicle accident in January 1993.  She stated that she 
was treated at the VAMC in Milwaukee, Wisconsin in either 
April or May of 1993.  She stated that after discharge, she 
continued to have pain, swelling, and giving out in her knee.  
The veteran stated that she still had those problems today.

Regarding the back injury, the veteran stated that after the 
injury, she was placed on a physical profile for the entire 
time until her discharge.  The veteran stated that she had 
experienced problems with her back "off and on" since the 
in-service accident.  She stated that she might have been 
treated at St. Michaels Hospital after the 2001 automobile 
accident.

The veteran's sister, K.T., stated in correspondence dated in 
March 2006, that the veteran experienced back pain in the 
morning.  K.T. also stated that since returning from the 
Navy, the veteran had many health problems.  

The evidence submitted after the last final denial in 
September 1998 fails to substantiate an element necessary to 
establish service connection.  First, regarding the lay 
statements, including those reflected in the hearing 
transcript and those of acquaintances, they do not justify 
reopening the claim.  As laypersons, neither the veteran nor 
her acquaintances are competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because the do not have the requisite 
medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that laypersons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  The Court also held similarly in Routen, that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Routen, 10 Vet. App. 
at  186.

The Board acknowledges that the veteran is competent to 
describe her symptoms or relate them to a physician.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  To the extent 
that the lay statements associated with the claims file after 
September 1998 are competent, the Board finds they are 
essentially duplicative of evidence in the file at that time.  
The veteran's application for compensation benefits and the 
records from both Bixby Center Medical Group and Dr. M.C. 
reflected subjective complaints relating her back and knee 
pain the her active duty service.  Additional lay evidence to 
that effect is both cumulative and redundant.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

The Board also finds that the medical evidence associated 
with the file after September 1998 is not new and material.  

Regarding the records from Falls Medical Group, the Board 
acknowledges that they are "new" in that they were not 
associated with the claims file prior to September 1998; 
however they are not material.  The Board has carefully 
reviewed the progress notes and treatment reports from Dr. 
B.B., but found no references or findings of either a knee or 
a back disability.  The only document among the records from 
Falls Medical Group concerning either a knee or a back 
disability was the certificate of medical condition, dated in 
March 2006.  Without any clinical records substantiating the 
findings reported therein, that document raises no 
possibility of substantiating the claim.  As such, it is not 
material.  See 38 C.F.R. § 3.156(a) (2008).  
 
There is no medical evidence linking the current conditions 
to any event in service, and thus, there no basis to grant 
service connection.  The newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim (i.e. that a medical nexus exists between either her 
alleged knee or back disorder and an in-service injury).  
Instead, the newly submitted evidence is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claims.

Chronic Fatigue Syndrome, Skin, Nasal

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a) 
(2008).  

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2008).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; or (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. §1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2008).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders.  38 C.F.R. § 3.317(a)(3)-(6) (2008).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

Evidence pertaining to the veteran's claims for chronic 
fatigue syndrome, a skin condition, and a nasal condition 
that was in the file in September 1998 included the veteran's 
service medical records, VAMC treatment records from the 
Milwaukee, Wisconsin VAMC, a computer generated report from 
(BIRLS), and the veteran's DD Form 214 (certificate of 
discharge).

The service medical records included chronological records of 
medical care, dated in February 1990 showing that the veteran 
presented with complaints of an ear ache, headache, and sore 
throat.  The examiner's assessment was upper respiratory 
infection.  A chronological record of medical care, dated in 
August 1990, showed that the veteran presented with 
complaints of scratchy throat and cough.  The examiner's 
assessment was viral syndrome.  

In a report of medical history, prepared for her separation 
from active duty, dated in March 1993, the veteran checked 
"no" when asked whether she now had, or ever had, 
sinusitis, head injury, skin diseases, shortness of breath, 
asthma, or chronic cough.

The VAMC records included a medical certificate and a 
dermatology consultation report, both dated in October 1997.  
According to the medical certificate, the veteran presented 
with a rash on the feet and hands that spread to her 
shoulders, neck, and face.  The veteran reported that the 
symptoms had existed since 1991 or 1992, were intermittent in 
nature, and had worsened in the past month.  The diagnostic 
impression was dermatophytosis.  The examiner's plan included 
the use of a cream-Clotrimazole-and a dermatology 
consultation.  According to the consultation report, the 
veteran failed to report to the consultation and it was 
rescheduled for December 1997.  According to a handwritten 
note, the veteran failed to report to the rescheduled 
appointment. 

A printout generated by BIRLS listed the veteran as having 
had Gulf War "In theater" service from March 1992 to April 
1992, for a total of 61 days.  

The veteran's DD Form 214 showed that she earned the National 
Defense Service Medal and had 1 year and 6 months of sea 
service.  

In the September 1998 rating decision, the RO explained that 
it was denying the chronic fatigue syndrome, skin condition, 
and nasal condition claim on a presumptive basis because 
service in the Southwest Asia theater of operations had not 
been verified.  The RO also explained that service connection 
was denied on a direct basis for each of the disabilities for 
the following reasons.  For the chronic fatigue syndrome, 
there was no evidence of incurrence or aggravation of a 
chronic diagnosed disability in service, and related to 
fatigue.  For the skin condition, there was no evidence of a 
link between a current skin disability to the veteran's 
active duty service.  For the nasal condition (formerly 
claimed as respiratory problems), there was no evidence of 
incurrence or aggravation of a chronic respiratory disability 
in service and no post-service medical evidence showing a 
diagnosis of a respiratory disability related to the symptoms 
or treatment in service.  The "new and material" evidence 
needed to reopen these claims, therefore, must relate to 
these unestablished facts.  

Evidence associated with the claims file after the September 
1998 rating decision included treatment records from Falls 
Medical Group; lay statements and RO hearing testimony; 
negative responses to the RO's request for records from the 
NPRC, dated in March 2005 and January 2006; personnel records 
obtained via DPRIS, including the veteran's history of 
assignments, enlisted performance record, and enlistment 
qualification history; a list of Naval ships that 
participated in Operation Desert Shield or Desert Storm; and 
records from the VAMC that had been sent from the Archives 
with hand-written notes from personnel at the VAMC, dated in 
June 2006.  

Among the records from Falls Medical Group was a family 
practice office note, dated in July 2000, showing that the 
veteran presented with complaints of losing her smell over 
the past six months.  Radiology reports, dated in July 2000, 
January 2002, and June 2004 were all negative for any 
abnormalities in the nasal sinuses.  

The records from Falls Medical Group also reflected 
complaints of fatigue and/or sleepiness (see e.g. progress 
note dated in May 2001).  In an outpatient treatment note 
dated in May 2001, Dr. B.B. noted that the veteran had been 
diagnosed with sleep apnea.  

In an office/outpatient visit note dated in May 2001, Dr. 
J.R. noted that the veteran presented with complaints of an 
itchy rash on the trunk and extremity that had existed for 
one day.  According to the note, the veteran had not had this 
rash in the past.  The examiner's impression was urticaria.  

Acquaintances of the veteran-G.D., K.T., and J.W.-asserted 
in lay statements dated in March 2006, that the veteran 
acquired various conditions while in service.  G.D. observed 
that when the veteran returned, she had rough, patchy skin, 
constantly "breathed out," and was tired and had no energy.  
Similar observations were noted in the statements from K.T. 
and J.W. 

According to a transcript of the veteran's RO hearing, she 
testified that she received treatment for a skin condition 
while on active duty and was given a skin cream.  She stated 
she used the skin cream throughout her active duty service.  
The veteran also stated that she went to the VAMC to get 
treatment for a skin condition in 1993, shortly after being 
discharged.  

The veteran stated she received treatment for headaches, 
wheezing, and tightness in the chest while in the military in 
either 1990 or 1991 and that these had not resolved.  She 
said she currently had a sinus condition, but that doctors 
did not know what it was.  

The veteran also stated that she started feeling fatigued 
shortly after returning to the United States.  She stated she 
was currently being treated for depression.  She was not sure 
whether this was different from chronic fatigue syndrome.  
The veteran stated that she was tired all the time.  

The veteran also stated that she served aboard the USS 
Prairie, AD 15.  When asked whether she visited "the Gulf," 
she responded "yes."  She also stated that when she got 
pregnant, she left the ship to go back to the United States.  
She stated she flew back to the United States out of the City 
of Bahrain Airport.  

The veteran's history of assignments showed that she was 
received for duty on the USS Prairie in November 1989, 
transferred to Long Beach Naval Station in June 1990, 
received for duty aboard the USS Prairie in July 1990, 
received for duty at Long Beach Naval Station in March 1991, 
received for duty aboard the USS Prairie in January 1992, and 
received for duty aboard at Long Beach Naval Station in April 
1992.

The veteran's enlistment qualification history showed that 
she earned the National Defense Service Medal in August 1990. 

The list of Naval ships that participated in Operation Desert 
Shield or Desert Storm included dozens of ships; the USS 
Prairie was not one of them.  According to the document, the 
data was as of April 1991, and was printed from the internet 
in March 2006.

In a handwritten note in correspondence from the Milwaukee 
VAMC, personnel indicated that the retired outpatient 
treatment reports that had been requested had arrived from 
Archives and were attached.  A handwritten note on a 
facsimile cover sheet, dated in June 2006, indicated that the 
records received were duplicative and had been destroyed.  

The evidence submitted after the last final denial in 
September 1998 evidence fails to substantiate an element 
necessary to establish service connection for chronic fatigue 
syndrome, a skin condition, or a nasal condition.  First, 
none of the evidence submitted since September 1998 verifies 
service in the Southwest Asia theater of operations.  The 
newly obtained personnel records only confirmed the veteran's 
service on the USS Prairie and that she earned the National 
Defense Service Medal.  Evidence of service in the Southwest 
Asia theater of operations is needed to establish entitlement 
on a presumptive basis.  The personnel records do not 
establish this and they are not "new and material."  

Regarding the lay statements, including those reflected in 
the hearing transcript and those of acquaintances, they do 
not justify reopening the claim.  As laypersons, neither the 
veteran nor her acquaintances are competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because the do not have the 
requisite medical expertise.  See, e.g., Routen, 10 Vet. App. 
at 186; Espiritu, 2 Vet. App. at 492.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  The Court 
also held similarly in Routen, that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  Routen, 10 Vet. App. at  186.

The Board also finds that the medical evidence associated 
with the file after September 1998 is not new and material.  
The records from Falls Medical Group are "new" in that they 
were not associated with the claims file prior to September 
1998; however, they are not material.  The Board has 
carefully reviewed the progress notes and treatment reports 
from Falls Medical Group, but found no reports linking the 
claimed conditions to the veteran's active duty service.  

There is no medical evidence linking the current conditions 
to any event in service, and thus, there no basis to grant 
service connection.  The newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim (i.e. that the veteran service in the Southwest Asia 
theater of operations or that a medical nexus exists between 
the alleged chronic fatigue syndrome, skin condition, or 
nasal condition and the veterans active duty service).  
Instead, the newly submitted evidence is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claims.


ORDER

1.  New and material evidence having not been received, 
entitlement to service connection for a spine condition, is 
denied.

2.  A timely substantive appeal was not received as to the 
May 2005 rating decision in which service connection for a 
neck condition was denied and the appeal is dismissed for 
lack of jurisdiction.  

3.  New and material evidence having not been received, 
entitlement to service connection for a right knee condition, 
is denied.

4.  New and material evidence having not been received, 
entitlement to service connection for chronic fatigue 
syndrome, is denied.

5.  A timely substantive appeal was not received as to the 
May 2005 rating decision in which service connection for a 
cognitive disorder/memory loss was denied and the appeal is 
dismissed for lack of jurisdiction.  

6.  A timely substantive appeal was not received as to the 
May 2005 rating decision in which service connection for 
migraine headaches was denied and the appeal is dismissed for 
lack of jurisdiction.  

7.  A timely substantive appeal was not received as to the 
May 2005 rating decision in which service connection for a 
nervous condition was denied and the appeal is dismissed for 
lack of jurisdiction.  

8.  New and material evidence having not been received, 
entitlement to service connection for a skin condition, is 
denied.

9.  New and material evidence having not been received, 
entitlement to service connection for a nasal condition, is 
denied.

	(CONTINUED ON NEXT PAGE)



10.  A timely substantive appeal was not received as to the 
May 2005 rating decision in which service connection for 
alcoholism was denied and the appeal is dismissed for lack of 
jurisdiction.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


